Citation Nr: 1221484	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  10-05 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected status post fusion of L5-S1 post disc herniation. 


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to February 2003, from July 2004 to September 2004, and from May 2007 to April 2009.  The Veteran also served in the Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which granted service connection for status post fusion of L5-S1 post disc herniation and assigned a 20 percent evaluation, effective April 21, 2009. 

The Board notes that the issue of entitlement to service connection for depression, bipolar disorder with anxiety was also included in the January 2010 statement of the case (SOC).  However, during the course of this appeal, this claim was granted in an April 2010 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this issue was not currently on appeal before the Board.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for individual unemployability when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran suggested at the March 2011 hearing that his back disability has affected his ability to maintain employment.  However, the Board notes that the Veteran's Virtual VA paperless claims file reflects that the issue of entitlement to individual unemployability was denied in a February 2012 rating decision.  In March 2012, the Veteran was sent a letter acknowledging his disagreement with the denial of his claim for entitlement to individual unemployability.  Therefore, as it appears that the RO is already addressing the issue of entitlement to individual unemployability, the Board finds that the RO currently has jurisdiction of this claim and it need not be addressed by the Board at this time. 

In March 2011, a Travel Board hearing was held before a Veterans Law Judge at the Lincoln, Nebraska, RO.  A transcript of that proceeding has been associated with the claims folder.  

The Board notes that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, as this issue is being remanded for further development, the Board finds no prejudice in proceeding to evaluate the Veteran's claim as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Board notes that the Veteran underwent spine surgery in 2008.  More recently, he underwent a VA spine examination in April 2010.  In an October 2011 VA treatment record, the Veteran reported that he has constant, sharp pain that does not radiate.  He further indicated that he feels like he did before the surgery and feels like his condition is getting progressively worse.

The Board notes that the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran has indicated that his spine disability is getting progressively worse and has returned to the level of severity that it was prior to his 2008 surgery, the Board finds that the Veteran should be provided new VA examination in order to determine the current severity of his service-connected status post fusion of L5-S1 post disc herniation.

Additionally, the Veteran indicated at the March 2011 hearing that he had been receiving private treatment at South Physical Therapies.  As such, the Board finds that an attempt should be made to obtain these records as well as any relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record.  Attempts should be made to obtain any available medical records from South Physical Therapies referred to at the March 2011 hearing.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  

3. Provide the Veteran with a VA examination in order to determine the current severity of his status post fusion of L5-S1 post disc herniation.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  

The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  

The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  

The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  The complete rationale for any opinions expressed should be provided.

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


